                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


BRIAN LEE WALKER                                                PLAINTIFF


VS.                      CASE NO. 4:18CV00268 JM


CORPORAL PAIGE PAMRANKER,
OFFICER KEENER                                                  DEFENDANTS


                                  JUDGMENT


      Pursuant to the Order filed this date, judgment is entered dismissing this

case without prejudice. The relief sought is denied.

      DATED this 9th day of March, 2020.


                                      ________________________________
                                      UNITED STATES DISTRICT JUDGE
